         Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                    )
PETER P. STRZOK,                                    )
                                                    )
                               Plaintiff,           )
                                                    )
                       v.                           )   Case No. 1:19-CV-2367-ABJ
                                                    )
WILLIAM P. BARR, in his official capacity           )
as Attorney General of the United States, et al.,   )
                                                    )
                               Defendants.          )
                                                    )


        PLAINTIFF’S SURREPLY IN OPPOSITION TO DEFENDANTS’ MOTION TO
             DISMISS AND FOR SUMMARY JUDGMENT (ECF No. 30)
        Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 2 of 13



                                        TABLE OF CONTENTS
                                                                                                              Page

I.    THE BELATED FILING OF THE ROSENSTEIN DECLARATION DOES NOT
      ENTITLE DEFENDANTS TO JUDGMENT ON THE PRIVACY ACT CLAIM ........... 3

II.   PLAINTIFF HAS A VALID DUE PROCESS CLAIM AND THE COURT HAS
      JURISDICTION TO CONSIDER IT ................................................................................. 9




                                                        ii
             Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 3 of 13



                                                 TABLE OF AUTHORITES

Cases

Black v. TIC Inv. Corp.,
  900 F.2d 112 (7th Cir. 1990) ...................................................................................................... 3

Convertino v. U.S. Dep't of Justice,
  684 F.3d. 93 (D.C. Cir. 2012) ..................................................................................................... 4

Dutta v. State Farm Mut. Auto. Ins.,
  895 F.3d 1166 (9th Cir. 2018) .................................................................................................... 3

In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig.,
   928 F.3d 42 (D.C. Cir. 2019) ...................................................................................................... 4

Pappas v. Giuliani,
  290 F.3d 143 (2d Cir. 2002) ....................................................................................................... 2

Safeco Ins. Co. of Am. v. Burr,
  551 U.S. 47 (2007) ...................................................................................................................... 5

Seay v. TVA,
  339 F.3d 454 (6th Cir. 2003) ...................................................................................................... 3

United States v. Krizek,
  111 F.3d 934 (D.C. Cir. 1997) .................................................................................................... 5

Statutes

5 U.S.C. § 552a(g)(4) ...................................................................................................................... 4

Rules

Fed. R. Civ. P. 56(c) ....................................................................................................................... 3




                                                                      iii
         Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 4 of 13



       The aims of releasing Mr. Strzok’s text messages were to punish Mr. Strzok personally for

sending texts critical of Candidate and President Trump and to discredit the then-ongoing Special

Counsel investigation. Beginning with an initial leak to the media through the White House to

whet the appetite of the President’s allies in Congress, and followed by further disclosures to the

press before the DOJ Inspector General could complete his investigation determining that bias did

not influence the FBI’s conduct of the investigation, officials within the Justice Department

enabled the very politically-motivated attacks on the FBI and the Special Counsel by the President

and his allies that the FBI then invoked as grounds for firing Mr. Strzok.

       The government’s Reply and the new declaration of former Deputy Attorney General Rod

Rosenstein (ECF Nos. 38, 38-1) confirm the need for discovery before the Court considers the

government’s summary judgment motion. By filing a new declaration with the Reply, the

government effectively admits that its original submission of the Boyd and Winn declarations did

not warrant summary judgment on the Privacy Act claim. But the Rosenstein Declaration

delicately avoids the subject of responsibility for the original, pre-December 2, 2017 leak about

the text messages to The New York Times and The Washington Post, and as to the December 12,

2017 release, describes a decision-making process in which DAG Rosenstein relied on reports by

subordinates that were not accurate and a bare conclusion about the legality of disclosure under

the Privacy Act, rather than having made his own determination of the Privacy Act question. The

declaration also shows that in deciding to release the text messages former-DAG Rosenstein

(1) conflated the absence of a Fourth Amendment expectance of privacy with the absence of

Privacy Act protections, and that he (2) failed to consult with the Inspector General about the

legality of releasing the messages to the press. The willfulness of the agency’s conduct cannot be

assessed without exposing through discovery the communications and actions of the various DOJ



                                                 1
          Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 5 of 13



officials directly involved in the decisions to disclose the text messages to the White House and

later directly to the press.

        The government also speculates recklessly that Michael Flynn’s lawyers at Covington &

Burling, not DOJ, were behind the original December 2 leak, but this makes no sense. Flynn had

already entered an agreement to cooperate with the Special Counsel so his lawyers had no motive

to leak and considerable risk in disclosing material provided in confidence; moreover, the leaks

included information not disclosed to Flynn, and the pre-complaint investigation specifically

traced the leak to the White House. The Court can disregard the government’s speculation as

nothing in the summary judgment record supports it, and it has no bearing on the plausibility of

the allegations in the Complaint.

        The government’s use of the Rosenstein Declaration to preclude discovery into the Privacy

Act allegations in the Complaint is of a piece with its attempt to persuade the Court that “the

President’s statements have no bearing on the Court’s analysis” of the reasons for Mr. Strzok’s

termination. Reply at 13. Both arguments ask this Court to presume the truthfulness of what the

Plaintiff alleges (and the available evidence shows) are pretextual explanations for what would

otherwise be unlawful government actions. The government thus misfires when it attempts to

distinguish this case from the pretext cases cited in the Opposition. Reply at 7-8.1 Here, the

official, institutional explanation for Strzok’s termination has nothing to do with an attempt to

placate a President determined to punish what he sees as insolence and undermine the public’s

faith in the FBI. There is no reason for the Court, Plaintiff, or the public to accept the official story

at face value, given the chronology set forth in the Complaint and repeated statements by President


1
 Pappas v. Giuliani, 290 F.3d 143 (2d Cir. 2002), cited for the first time in the reply, involved
communications that the plaintiff had intentionally disseminated to the public in violation of police
department regulations.

                                                   2
         Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 6 of 13



Trump directly undermining the official narrative. This is particularly true given the track record

of this Administration in proffering sham rationales to explain improper and/or unlawful acts by

the President.

       The government also argues for the first time that the Court has no jurisdiction over the

Fifth Amendment claim, asserting exclusive Merit System Protection Board (“MSPB”)

jurisdiction, when it told the MSPB it had no jurisdiction and prevailed.

I.     THE BELATED FILING OF THE ROSENSTEIN DECLARATION DOES NOT
       ENTITLE DEFENDANTS TO JUDGMENT ON THE PRIVACY ACT CLAIM.

       The government cannot hide the evidence of DOJ’s willful violation of the Privacy Act

behind Rod Rosenstein’s record of public service and reputation earned in prior administrations.

First, it would be procedurally improper to rely on the Rosenstein Declaration, because the

government deliberately withheld and did not include the information in its Statement of

Undisputed Material Facts filed pursuant to Local Rule 7(h)(1) and Fed. R. Civ. P. 56(c). The

Rule 7(h) statement and the opposing party’s response constitute the factual record for purposes

of summary judgment. Rule 56(c) forbids the entry of summary judgment on the basis of facts to

which the opposing party has not had an opportunity to respond. See Dutta v. State Farm Mut.

Auto. Ins., 895 F.3d 1166, 1172 (9th Cir. 2018); Seay v. TVA, 339 F.3d 454, 481–82 (6th Cir.

2003); Black v. TIC Inv. Corp., 900 F.2d 112, 116 (7th Cir. 1990). Together those rules prohibit

a party seeking summary judgment from holding back evidence until a reply.

       The Court has the discretion to disregard the new facts offered for the first time with a

summary judgment reply when, as in this case, there is no colorable reason for the government’s

failure to include those facts in its original motion.      There is a vast difference between

supplementing the record with declarations in support of summary judgment at the conclusion of

discovery (which is routine) and injecting completely new “facts” in a pre-discovery summary


                                                3
         Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 7 of 13



judgment reply memorandum (as happened here). It could not have come as a surprise to the

government that under Convertino v. United States Department of Justice, 684 F.3d. 93 (D.C. Cir.

2012), Plaintiff must be afforded adversarial discovery, including the opportunity to obtain

evidence from the person who decided to release records in violation of the Privacy Act. Yet the

government first chose to move for summary judgment on the basis of pre-discovery declarations

from one DOJ official who “was not directly involved” in the disclosure of the text messages to

the press and lacked personal knowledge of the facts, and a second DOJ official who did not

finalize an opinion on the legality of disclosing the text messages until weeks after they had been

released, while refusing to provide the analysis he reached at the time. Boyd Decl. ¶ 12, ECF 30-

3; Statement of Genuine Issues (“SOGI”) ¶¶ 25, 56d, ECF No. 36-2. The government now

implicitly concedes that its initial motion for summary judgment on the Privacy Act claim was

flawed. But the Rosenstein Declaration does not in any way eliminate Plaintiff’s need for

discovery at this stage of the litigation. The most efficient approach would be for the Court to

simply disregard the Rosenstein Declaration rather than permit the government to constructively

rewrite its Rule 7(h) statement.

       Second, the Rosenstein Declaration does not provide a basis for summary judgment in

favor of the agency. The statutory question is whether “the agency acted in a manner which was

intentional or willful,” not whether the particular individual who made the final call to authorize

release had a bad purpose or intended to flout the law. 5 U.S.C. § 552a(g)(4) (emphasis added).

An agency is liable for damages when it is willfully indifferent to its legal obligations under the

Privacy Act.2 The Rosenstein Declaration asserts that he relied on information provided by others



2
  See In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., 928 F.3d 42, 63 (D.C. Cir. 2019)
(concluding that complaint “clears [the intentional or willful] hurdle by plausibly and with
specificity alleging that OPM was willfully indifferent to the risk that acutely sensitive private

                                                4
         Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 8 of 13



and made no Privacy Act determination himself. Thus, the determination whether the agency was

willfully indifferent cannot be answered without discovery into the statements and information

Rosenstein considered.

       For example, Rosenstein recounts that he relied on a second-hand report that a subordinate

(Winn) had concluded that release of the text messages would not violate the Privacy Act.

Rosenstein Decl. ¶ 16. The government has not produced, and indeed, has withheld, records of

the subordinate official’s analysis, which the government does not dispute was finalized on

January 4, 2018 and then back-dated to December 12, 2017. In fact, so far as the record reveals,

Mr. Winn prepared exactly nothing to document his analysis on December 12, 2017 despite

recognizing that the Privacy Act was implicated by the secretive, late-night disclosure of Mr.

Strzok’s text messages. Id. ¶ 16; Winn Decl. ¶¶ 7–18, ECF No. 30-4.3 But even if the summary

judgment record included that analysis, Rosenstein made his decision without reviewing it; he

rubber-stamped a bare conclusion of Privacy Act compliance, sight unseen. See Rosenstein Decl.

¶¶ 16–17. There is no factual basis upon which this Court could find that Rosenstein took adequate

steps to comply with the Privacy Act just because someone told him that Winn thought it was

permissible, even if Winn had in fact reached such a conclusion by that time, a fact that remains

to be determined in discovery.




information was at substantial risk of being hacked”). Willful indifference is equivalent to
recklessness. See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007) (interpreting civil statute
as extending civil liability for willful acts to “not only knowing violations of a standard, but
reckless ones as well”). Recklessness and willful indifference go beyond gross negligence. See
United States v. Krizek, 111 F.3d 934, 941–42 (D.C. Cir. 1997).
3
  The government cannot rely on Winn’s opinion and refuse to produce it on the basis of any
privilege. Reliance on Winn’s advice waives the attorney-client as well as deliberative process
privilege.

                                                 5
         Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 9 of 13



       Rosenstein also states that he understood the Office of the Inspector General had raised no

objections to release of the text messages. Id. ¶ 11. But the Inspector General himself reported to

Congress that DOJ did not consult with his office about releasing the text messages to the press.

SOGI ¶ 56h; see also SOGI Ex. M, ECF No. 36-15. And even if one parses the Rosenstein

Declaration generously to conclude that DOJ did consult with OIG about whether release of the

messages to Congress would interfere with an ongoing OIG investigation, DOJ did not consult

with OIG about whether the release of the text messages, even to Congress, were consistent with

“applicable legal and ethical standards” including the Privacy Act. SOGI Ex. M at 2. That failure

to consult with OIG dooms the government’s attempt to rely on a purported “routine use”

promulgated by OIG. See generally Rosenstein Decl.; Am. Goelman Decl. ¶ 9.

       Rosenstein’s declaration offers no explanation for the surreptitious manner in which DOJ

disclosed the messages to the press: inviting select reporters into its offices under the cover of

darkness and instructing them not to source the text messages to DOJ. SOGI ¶¶ 56b, 56g. This

behavior is consistent with consciousness of guilt and inconsistent with the confidence in the

legality of its action that the agency now claims it had. The same is true of DOJ’s effort to claim

that OIG had approved the release of the text messages when it had not.

       The Rosenstein Declaration also does not address DOJ’s responsibility for the coordinated

leaks to The New York Times and The Washington Post before December 2, 2017. If, as the

Complaint alleges (¶¶ 59-61), this original leak was part of a scheme to elicit requests for public

disclosure of the text messages in furtherance of the broader goal of attacking the Special Counsel

investigation, then DOJ’s disclosure of the messages to satisfy a congressional appetite its own

leak had created and, in turn, to release the messages to the press in anticipation of release by

Congress merely consummated a scheme showing flagrant disregard for Plaintiff’s rights under



                                                6
        Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 10 of 13



the Privacy Act. Rosenstein’s declaration does nothing to refute this allegation, or to support the

government’s speculation that Michael Flynn’s lawyers were responsible for the leak.4 Not only

do the contents of the articles themselves and the investigation of the facts before filing Mr.

Strzok’s Complaint refute the government’s reckless claim of professional misconduct by Flynn’s

lawyers, it also makes no sense for Flynn’s lawyers to have leaked information to the press after

having already entered into a plea agreement with the Special Counsel on November 30, 2017.

See Am. Goelman Decl. ¶ 10. The filing of the information on November 30, 2017 and the plea

agreement the following day provided a motive for President Trump’s allies at DOJ and in the

White House to leak the text messages in an effort to discredit an investigation that was drawing

close to home on December 2—not General Flynn’s lawyers. See id.

       Third, Rosenstein’s declaration shows at least reckless disregard for the interests protected

by the Privacy Act. If, as noted above, DOJ was responsible for the initial coordinated leak of

information about the text messages before December 2, that leak cannot be invoked as a reason

why a further disclosure would be appropriate. Moreover, it is simply not the case that a person

has no privacy interest in avoiding public disclosure of records just because they were “subject to

review by [the] FBI.” Rosenstein Decl. ¶ 13. Records such as interoffice emails are constantly

scrubbed of personal information notwithstanding the fact that the emails are subject to agency

review. Given the FBI’s policy of permitting personal use of FBI phones, the Rosenstein

Declaration suggests a shocking disregard for the privacy interests of government employees in


4
  The government speculates, without any evidentiary support, that General Flynn’s lawyers (then
at Covington & Burling) were responsible for the leak. But the articles included details about Mr.
Strzok and Ms. Page’s relationship and reactions to their text messages by DOJ employees that
Gen. Flynn’s attorneys did not even possess, and which Plaintiff’s pre-Complaint investigation
traced to the White House. See Am. Goelman Decl. ¶ 10. The government’s implicit assertion
that Gen. Flynn’s attorneys leaked the texted messages is desperate speculation. The Court should
have none of it.

                                                7
         Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 11 of 13



permissible personal communications over government-owned devices.                That is evidence

supporting liability for willful indifference.

       The Rosenstein Declaration also shows that the decision to release the text messages to the

press was made hastily with the objective of minimizing harm to the FBI and DOJ from

presidential and congressional attack. Rosenstein Decl. ¶¶ 15, 18. It is clear from the sequence of

events Rosenstein describes that he “learned that the text messages were ready for release” on

December 12, allowing at most a few hours before DOJ invited reporters to come to the

Department to secretly review them. Id. ¶ 10. Winn himself was not consulted about the Privacy

Act implications until the afternoon of December 12. See Winn Decl. ¶ 4; Pls.’ Ex. C, ECF No.

36-5. Rosenstein declined the option of delaying disclosure to Congress and seems to have rejected

delaying disclosure to the press because he thought it would minimize harm to the FBI and DOJ.

Rosenstein Decl. ¶¶ 14, 15. Rosenstein implies in passing that he thought it would also better

“respect valid privacy interests of employees,” but earlier in his declaration he dismisses Mr.

Strzok’s privacy interest. Id. ¶¶ 13, 18. The implication that DAG Rosenstein rushed the decision

in part out of concern for Mr. Strzok’s privacy interests is both facially incredible and inconsistent

with his assertion that Mr. Strzok had no privacy right. To the contrary, because DOJ released the

text messages before the OIG had completed its investigation into whether the FBI had been

influenced by bias, that hasty decision harmed Mr. Strzok by giving President Trump and his

political allies the opportunity to falsely spin the text messages into an attack on the investigation

as corrupted by political bias. The early disclosure of the messages outside of the context of the

OIG investigation through which they had come to light meant more exposure and more harm. An

agency that sacrifices the Privacy Act protections of its employees without their consent for the




                                                  8
         Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 12 of 13



benefit of the agency’s public image has plainly acted in flagrant disregard of their rights under

the Act.5

II.    PLAINTIFF HAS A VALID DUE PROCESS CLAIM AND THE COURT HAS
       JURISDICTION TO CONSIDER IT.

       After Mr. Strzok was dismissed from the FBI, he appealed his dismissal to the MSPB. The

government moved to dismiss his appeal, successfully claiming that the MSPB “does not have

jurisdiction over the appeal.” Am. Goelman Decl. Ex. S, Agency’s Mot. to Dismiss for Lack of

Jurisdiction at 2, Strzok v. Dept. of Justice, DC-0752-18-0803-I-1 (MSPB Oct. 5, 2018). The

government now argues, for the first time in its Reply, that even if Mr. Strzok had a property

interest in his continued FBI employment, “the only proper forum [is] the MSPB.” Reply at 14

(emphasis added).

       This game of jurisdictional whack-a-mole exposes the government’s true position: there is

no court, administrative body, or other authority that has the right to review Plaintiff’s termination.

       Mr. Strzok’s property interest does not, in any event, turn only on whether the FBI had

made a final decision to impose discipline that would have restored his right to MSPB review as a

veteran. The LCA also conferred a property interest as a contract. In its Reply, at 16, the

government argues that the LCA was merely a “request” rather than a binding contract, because

the face of the LCA was signed only by Plaintiff and his counsel. But the LCA was executed by

the FBI on August 8, when AD Will explicitly made the LCA part of her final decision suspending

the Plaintiff for 60 days. See Defs.’ Ex. 4 at 23, ECF No. 30-5. Whether or not the face of the

LCA, which contains no signature block for the agency, was signed on behalf of the government,



5
 The assumption that Congress would have disclosed the text messages anyway has no bearing
on whether the Privacy Act permitted DOJ to release them, even if it might affect a jury’s
calculation of damages.

                                                  9
        Case 1:19-cv-02367-ABJ Document 40 Filed 01/31/20 Page 13 of 13



it became a legally enforceable contract when OPR accepted it after Mr. Strzok’s surrender of

various valuable rights, including the right to appeal OPR’s decision, and explicitly relied on the

LCA’s promises by forgoing his right to present additional evidence under the Douglas factors.



Date: January 31, 2020                       Respectfully submitted,

                                             /s/ Aitan D. Goelman
                                             Aitan D. Goelman (DC Bar 446636)
                                             ZUCKERMAN SPAEDER LLP
                                             1800 M Street, NW, Suite 1000
                                             Washington, DC 20036
                                             Tel: (202) 778-1800
                                             AGoelman@zuckerman.com

                                             /s/ Richard A. Salzman
                                             Richard A. Salzman (DC Bar 422497)
                                             HELLER, HURON, CHERTKOF & SALZMAN
                                             PLLC
                                             1730 M Street, NW, Suite 412
                                             Washington, DC 20036
                                             Tel: (202) 293-8090
                                             salzman@hellerhuron.com




                                                10
         Case 1:19-cv-02367-ABJ Document 40-1 Filed 01/31/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                      )
PETER P. STRZOK,                                      )
                                                      ))
                               Plaintiff,             ))
                                                      )
                       v.                             )      Case No. 1:19-CV-2367-ABJ
                                                      ))
WILLIAM P. BARR, in his official capacity             )
as Attorney General of the United States, et al.,     )
                                                      ))
                              Defendants.             ))
                                                      ))


           AMENDED DECLARATION OF AITAN D. GOELMAN PURSUANT
                TO RULE 56(d) AND IN SUPPORT OF OPPOSITION
            TO MOTION TO DISMISS AND FOR SUMMARY JUDGMENT

   I, Aitan D. Goelman, hereby declare:

   1. I am a partner with Zuckerman Spaeder LLP. I have filed an appearance in this matter as

       an attorney for Peter Strzok.        I also represented Mr. Strzok in connection with the

       disciplinary hearing before the FBI Office of Professional Responsibility, which was

       headed by Assistant Director Candice M. Will, as well as Mr. Strzok’s
                                                                    Strzok's appeal to the

       Merit Systems Protection Board. The government's
                                           government’s motion to dismiss Mr. Strzok’s
                                                                              Strzok's

       appeal before the MSPB for lack of jurisdiction, which was granted, is attached hereto as

       Exhibit S.

   2. No discovery has occurred to date in this action.

   3. Mr. Strzok, myself, attorneys at my firm, and our co-counsel have reviewed a significant

       body of relevant documents, including: the text messages at issue; Department of Justice

       and Federal Bureau of Investigation policies and procedures; the exhibits to Defendants'
                                                                                    Defendants’
    Case 1:19-cv-02367-ABJ Document 40-1 Filed 01/31/20 Page 2 of 8



   motions; and relevant productions made by the Department of Justice in response to

   Freedom of Information Act requests.

4. Despite our efforts, Mr. Strzok is unable to offer the testimony and documentary

   evidence that is necessary to fully and adequately respond to Defendants'
                                                                 Defendants’ motion for

   summary judgment. If discovery is allowed to proceed in this action, there is a high

   likelihood that Mr. Strzok will develop a record sufficient to show and/or prove:

   a.     The identity of the Department of Justice official(s) who accessed and leaked

          information about text messages between Mr. Strzok and Ms. Page on or before

          December 2, 2017;

   b.     The system of records accessed to retrieve information about Mr. Strzok and the

          method by which those records were retrieved (Defendants'
                                                       (Defendants’ brief implies, without

          acknowledging, that this system was most likely the Department of Justice, Office

          of the Inspector General's
                           General’s Investigative Records);

   c.     The system of records where the texts were maintained before they were collected

          by the OIG;

   d.     The motivation, political or otherwise, for the Department of Justice official's
                                                                                official’s

          decision to disclose records about Mr. Strzok and the incongruity between those

          motivations and the purposes for which the records were collected;

   e.     Any communications between the Department of Justice and the White House

          with respect to the texts on or before December 2, 2017, including any discussion

          of providing the content or subject matter of these texts, as well as information

          identifying Mr. Strzok, to the news media;




                                           2
     Case 1:19-cv-02367-ABJ Document 40-1 Filed 01/31/20 Page 3 of 8



f.       That the leaks that occurred on or before December 2, 2017 were an intentional

         and willful violation of the Privacy Act;

g.
g.       The identity of and communications from and among the officials within the

         “Department’s Office of Public Affairs"
         "Department's                  Affairs” who "determined
                                                     “determined that it was appropriate

                                                                             media” and the
         to make the . . . text messages available to certain members of the media"

                         officials’ advice had on Mr. Rosenstein. Boyd Decl. ¶
         influence those officials'                                          ¶ 12;

h.       The system of records from which the text messages were retrieved in order to

         make the December 12, 2017 disclosures and the method by which they were

         retrieved (again, Defendants'
                           Defendants’ brief implies but does not confirm that this system

         was most likely the Department of Justice, Office of the Inspector General's
                                                                            General’s

         Investigative Records);

i.       The actual substance of communications to Mr. Rosenstein and all records and

         information he considered in authorizing the release; the motivations of the DOJ

         officials who provided that advice and information; and the obvious incongruity

         between those motivations of the DOJ and the purposes for which the records

         were collected by the OIG;

j.       Any pressure brought to bear on AD Will between Mr. Strzok’s
                                                             Strzok's execution and

         transmission of the Last Chance Agreement to AD Will on July 26, 2017 and AD

         Will’s official decision implementing the LCA on August 8, 2017, to withdraw
         Will's

         the Last Chance Agreement or to influence her decision as to the appropriate

         sanction for Special Agent Strzok;

k.       Any communications between the White House, the Office of the Attorney

         General or other allies of the President, and Deputy Director Bowdich, Director



                                          3
        Case 1:19-cv-02367-ABJ Document 40-1 Filed 01/31/20 Page 4 of 8



                                                                        Bowdich’s decision to
            Wray or others in the FBI that precipitated Deputy Director Bowdich's

                           Will’s decision and fire Special Agent Strzok;
            countermand AD Will's

   l.
   1.       The reasons that Deputy Director Bowdich, who had previously assured Special

            Agent Strzok that his job would not be materially impacted by the furor over the

            texts, changed his mind and reversed the decision by AD Will; and

   m.       Any other examples of Deputy Director Bowdich or others in the Office of the

            Director of the FBI reversing a decision by the AD for OPR, including any

            previous precedent where an employee was fired despite an executed Last Chance

            Agreement.

5. Although Mr. Strzok has made specific, well-educated allegations based on the facts

   known and is submitting a response to Defendants'
                                         Defendants’ statement of undisputed materials

   facts in accordance with Local Civil Rule 7(h), evidence as to the above facts is essential

                                      Defendants’ motion.
   to fully justify his opposition to Defendants'

6. Most significantly, without discovery Mr. Strzok is unable to fully demonstrate that the

   leaks at issue were an intentional and willful violation of the Privacy Act and that his

   termination was based on political viewpoints.

7. I have reviewed the audio recording of Mr. Strzok’s
                                              Strzok's testimony before Assistant Director

   Candice M. Will on July 24, 2018. In that testimony, Mr. Strzok disagreed with the

   notion that his texts themselves had damaged the credibility of the FBI. Instead, Mr.

   Strzok argued that it was the cynical use of his text messages by the President and his

   allies that damaged the credibility of the FBI.

8. On August 6, 2018 at 8:52 AM, I received an email from the Department of Justice

                                         (“OPR”), which I attached to the Statement of
   Office of Professional Responsibility ("OPR"),


                                             4
    Case 1:19-cv-02367-ABJ Document 40-1 Filed 01/31/20 Page 5 of 8



   Genuine Issues that was submitted in support of Plaintiff's
                                                   Plaintiff’s Opposition to Defendants'
                                                                             Defendants’

   Motion to Dismiss and for Summary Judgment (Pl.'s
                                              (Pl.’s Ex. Q, ECF No. 36-19). That email

   indicated that an individual whom Mr. Strzok had identified as a character reference

   needed additional time to submit information and asked whether Mr. Strzok wanted AD

   Will to wait to receive the character reference to issue her decision if she was otherwise

   prepared to issue her decision.     Shortly after receiving that email, I spoke with a

   representative for OPR who was working under the direction of AD Will. The OPR

   representative indicated that AD Will was prepared to issue her report. I explained that

   although there was no need to await further character reference materials if AD Will was

   going to approve the Last Change Agreement, Mr. Strzok did want AD Will to hold off

   on issuing a decision until the character reference was submitted if AD Will was

   considering terminating him instead of moving forward with the LCA.

9. The government's
       government’s Reply attached a declaration from former Deputy Attorney General

                  (“Rosenstein Decl.,"
   Rod Rosenstein ("Rosenstein Decl.,” ECF No. 38-1), the previously unidentified political

   appointee who now acknowledges that he approved the release of Mr. Strzok’s
                                                                      Strzok's text

   messages. Plaintiff does not concede the truth of those assertions, and discovery may

   show them to be inaccurate. Even assuming the veracity of the Rosenstein Declaration's
                                                                            Declaration’s

   assertions, if discovery is allowed, there is a high likelihood that Mr. Strzok will develop

   a record sufficient to prove:

      a. Although the Rosenstein Declaration does not acknowledge personal involvement

          in discussions about Mr. Strzok’s
                                   Strzok's text messages at DOJ between December 2,

                                                                  “learned that the text
          2017 and December 12, 2017, and declares simply that he "learned

          messages were ready for release to the Senate and House Committees that had



                                            5
        Case 1:19-cv-02367-ABJ Document 40-1 Filed 01/31/20 Page 6 of 8



               requested them, there was no basis to withhold them, and they arguably were

               relevant to the Judiciary Committee's
                                         Committee’s oversight hearing"
                                                               hearing” (Rosenstein Decl. ¶
                                                                                          ¶ 10

               (emphasis added)), there was a fervent, politically-motivated race to prepare the

                                                              Rosenstein’s December 13, 2017
               text messages for disclosure in advance of Mr. Rosenstein's

               testimony, and Mr. Rosenstein was well aware of those efforts;

           b. A high-ranking DOJ official working under Mr. Rosenstein confirmed, to the

               media, the existence of Mr. Strzok’s
                                           Strzok's text messages and the planned disclosure of

               the text messages in advance of any decision made by Mr. Rosenstein to release

               the text messages or any consideration of Mr. Strzok’s             rights;1
                                                             Strzok's Privacy Act rights;1

           c. The same DOJ official confirmed that certain media outlets obtained the text

                                                                              Rosenstein;2
               messages in advance of the intended disclosure approved by Mr. Rosenstein;2

           d. One of the purposes of the pre-December 12, 2017 disclosures was to create an

               environment in which the DOJ would feel justified in disclosing, or forced to

               disclose, Mr. Strzok’s
                             Strzok's text messages, and Mr. Rosenstein acknowledges that his

               calculus was affected in this manner (see Rosenstein Decl. ¶
                                                                          ¶ 18);

                                          “advised that OIG did not raise any objection and
           e. Although Mr. Rosenstein was "advised

               that the disclosure [to Congress] would not interfere with any ongoing

               investigation” (Rosenstein Decl. ¶
               investigation"                   ¶ 11), OIG never approved the disclosure of its

               investigative records to the media and would have objected to the late-night

               disclosure of its investigative records if it had been alerted to DOJ's
                                                                                 DOJ’s plan (see

               Plaintiff’s Statement of Genuine Issues ("SOGI"),
               Plaintiff's                             (“SOGI”), ECF No. 36-2 In
                                                                              ¶¶ 55d, 56h);

11 See December 5, 2017 email from Sarah Isgur Flores to Laura Jarrett of CNN, Exhibit T.
2
2December 14, 2017 email from Sarah Isgur Flores to Josh Gerstein and Darren Samuelsohn of
                    (“I understand the texts were in distribution to reporters from another source
Politico, Exhibit U ("I
                                       don’t know how that happened.").
before I showed them to anyone and I don't                   happened.”).

                                                6
        Case 1:19-cv-02367-ABJ Document 40-1 Filed 01/31/20 Page 7 of 8



          f. Mr. Rosenstein never independently considered whether the disclosure of the text

              messages to the media was compatible with an applicable "routine
                                                                      “routine use,"
                                                                               use,” and

              therefore, to the extent he served as the deciding official (rather than merely one

              of the decision makers as implied by the Boyd Declaration), he simply made the

              final
              fmal decision to approve action recommended by other officials (see Rosenstein

                    ¶¶ 11-12,
              Decl. In 11–12, 15-17,
                              15–17, 19);

          g. The information and advice Mr. Rosenstein received from DOJ employees

              concerning Mr. Strzok’s
                             Strzok's Privacy Act rights was recklessly prepared, formally

              justified only weeks after the fact, and then back-dated to create the veneer of due

                                         Plaintiff’s Statement of Genuine Issues (SOGI ¶
              diligence, as described by Plaintiff's                                   ¶ 56d

              n.24); and

          h. When the motivations and action of the various DOJ officials involved are

              considered collectively, a jury will be able to reasonably conclude that the DOJ

              recklessly and intentionally violated Mr. Strzok’s
                                                        Strzok's Privacy Act rights.

    10. The government's
            government’s reply speculates that General Flynn's
                                                       Flynn’s lawyers, presumably meaning

       attorneys with Covington & Burling LLP, were the source of the December 2, 2017

                                   19–20, ECF No. 38. Discovery on these allegations is
       newspaper stories. Reply at 19-20,

       necessary and will likely show that General Flynn's
                                                   Flynn’s lawyers did not disclose the text

       messages on or before December 2, 2017. The sources referenced in the December 2,

       2017 New York Times story included "[c]urrent
                                          “[c]urrent and former law enforcement officials

                           Strzok."33 Additionally, the Washington
       who worked with Mr. Strzok.”                                Post’s December 2, 2017
                                                        Washington Post's




3
3 Michael S. Schmidt, Matt Apuzzo and Adam Goldman, Mueller Removed Top Agent in Russia
Inquiry Over Possible Anti-Trump Texts, N.Y. Times (Dec. 2, 2017),
                                               7
       Case 1:19-cv-02367-ABJ Document 40-1 Filed 01/31/20 Page 8 of 8




       story included numerous details not provided to General Flynn's lawyers, including the

       assertions that Mr. Strzok had "a romantic relationship with FBI lawyer Lisa Page . . .

       according to the people familiar with the matter, who spoke on the condition of

       anonymity"; that the "greater concern among senior law enforcement officials were text

       messages the two exchanged"; and that "the people discussing the matter" said "the two

       would sometimes react to campaign news of the moment.' Based on the content of

       those articles, 1 expect discovery to show that the information at issue was leaked from

       government sources, not private attorneys.

    11. I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true

       and correct, to the best of my knowledge and belief.



Executed on: January 31, 2020
                                                     Aitan D. Goe     an




https://www.nytimes.com/2017/12/02/us/politics/muel ler-removed-top-fbi-agent-over-possi ble-
ant i-trum p-texts.html.
4 Karoun Demirjian & Devlin Barrett, Top FBI Official Assigned to Mueller's Probe Said To
Have Been Removed After Sending Anti-Trump Texts, The Washington Post (Dec. 2, 2017),
https://www.washingtonpost.com/world/national-security/two-senior-thi-officials-on-clinton-
trump-probes-exchanged-political I y-charged-texts-d isparagi ng-trum p/2017/12/02/9846421c-
d 707-11e7-a986-d0a9770d9a3e_story.html.

                                                 8
Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 1 of 16




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit S
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 2 of 16




                               PETER P. STRZOK v. DEPARTMENT OF JUSTICE
                                         Docket # DC-0752-18-0803-I-1
                                Agency's Motion to Dismiss for Lack of Jurisdiction
                                                 Summary Page


  Case Title : PETER P. STRZOK v. DEPARTMENT OF JUSTICE

  Docket Number : DC-0752-18-0803-I-1

  Pleading Title : Agency's Motion to Dismiss for Lack of Jurisdiction

  Filer's Name : Chad Y. Tang, Esq.

  Filer's Pleading Role : Agency Representative


Details about the supporting documentation

N/A




Pleading Number : 2018042399      Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 1 of 15
           Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 3 of 16


                                            Table of Contents


  Pleading Interview                                                                                            3
  Uploaded Pleading Text Document                                                                               4
  Certificate of Service                                                                                       15




Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 2 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 4 of 16




                               PETER P. STRZOK v. DEPARTMENT OF JUSTICE
                                         Docket # DC-0752-18-0803-I-1
                                Agency's Motion to Dismiss for Lack of Jurisdiction
                                                Online Interview

1. Would you like to enter the text online or upload a file containing the pleading?

See attached pleading text document



2. Does your pleading assert facts that you know from your personal knowledge?

No




Pleading Number : 2018042399      Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 3 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 5 of 16



                              UNITED STATES OF AMERICA
                         MERIT SYSTEMS PROTECTION BOARD
                            WASHINGTON REGIONAL OFFICE
    ____________________________________
                                         )
    PETER P. STRZOK,                    )    DOCKET NUMBER
                                         )   DC-0752-18-0803-I-1
                      Appellant,        )
                                        )    ADMINISTRATIVE JUDGE
         v.                              )   David Thayer
                                         )
    DEPARTMENT OF JUSTICE,              )    DATE: October 5, 2018
                                        )
                      Agency.           )
                                        )
    ____________________________________)

                 AGENCY'S MOTION TO DISMISS FOR LACK OF JURISDICTION

             Pursuant to 5 C.F.R. § 1201.55, the Department of Justice, through its undersigned

    counsel and designated representatives, the Federal Bureau of Investigation (“FBI” or “Agency”),

    hereby submit this motion to dismiss the Appellant’s Appeal because there is no jurisdiction.

    First, the Appellant, Peter Strzok, is not preference eligible and precedents have held that only

    FBI employees are who preference eligible can assert a claim to the Merit Systems Protection

    Board ("MSPB") under Chapter 75. Second, the Appeal should be dismissed because FBI

    employees who are part of the Senior Executive Service, such as the Appellant, also are not

    permitted to bring such claims to the MSPB according to the applicable federal statute and

    regulation. FBI Senior Executive Service employees fall under a separate statutory and

    regulatory provision that do not include the right to seek external review of removals under

    Chapter 75. The legislative history confirms that Congress intended not to permit external

    review of such decisions. In addition, analogous cases have held that the failure to include FBI

    employees in the applicable statutory provisions for other claims, such as the Uniformed




Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 4 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 6 of 16



    Services Employment and Reemployment Rights Act and whistleblower retaliation claims,

    precluded review by the MSPB.

                                        FACTUAL BACKGROUND

             The Appellant stated he held a Senior Executive Service position at the FBI. See Appeal,

    at 3 (Question 7). Specifically, the Appellant held the position of Deputy Assistant Director.

    See id. On August 9, 2018, the FBI removed the Appellant from his position for misconduct.

    See id. at 4 (“Removal”) and attached letters, dated August 8, 2018 and August 9, 2018. This

    decision was made after providing the Appellant advance notice, an opportunity to respond in

    writing and orally, and representation by an attorney. See id.

                                                  ARGUMENT

             The Board does not have jurisdiction over the appeal. The Appellant bears the burden of

    proving jurisdiction. See 5 C.F.R. § 1201.56(b)(2); Maddox v. Merit Systems Protection Board,

    759 F.2d 9, 10 (Fed. Cir. 1985); Denny v. Department of the Navy, 43 M.S.P.R. 123, 127

    (1990). 1 The Board only has jurisdiction over those matters that have been conferred upon it by

    statute or regulation. See 5 U.S.C. § 7701; 5 C.F.R. § 1201.3(a); Maddox, 759 F.2d at 10 (“The

    jurisdiction of the MSPB is not plenary but is limited to those actions which are made appealable

    to it by law, rule, or regulation.”); Leary v. Department of the Navy, 60 M.S.P.R. 529, 531

    (1994). The Federal Circuit in Thompson v. Merit Systems Protection Board, 421 F.3d 1336,

    1337 (Fed. Cir. 2005), stated that, “The Board’s jurisdiction is strictly limited to that provided by

    statute, rule, or regulation.”




    1
     Issues of Board jurisdiction may be raised at any time during an MSPB proceeding. See
    Morgan v. Department of the Navy, 28 M.S.P.R. 477, 478 (1985).



                                                           2
Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 5 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 7 of 16



    I.       The Appellant Is Not Preference Eligible

             FBI employees are not permitted to bring appeals to the MSPB based on misconduct

    decisions unless they are preference eligible. See Parkinson v. Department of Justice, 874 F.3d

    710, 713 (Fed. Cir. 2017), cert. denied, 138 S.Ct. 2650 (2018). For example, in Patterson v.

    Department of Justice, 52 M.S.P.R. 651, 653 (1992), the MSPB stated that an FBI employee who

    was not preference eligible could not bring an appeal to challenge his removal. See also David v.

    Department of Justice (FBI), DC-0752-17-0068-I-1, 2016 WL 7439485 (Dec. 21, 2016) (Thayer,

    J.) (dismissing appeal for lack of jurisdiction and explaining that “employees in the excepted

    service, like the FBI, and who are not preference eligible, are excluded from the universe of

    persons entitled to present their appeal to the Board”).

             Preference eligibility is determined by 5 U.S.C. § 2108. The relevant part of this statute

    requires that an employee serve on active duty during specified time periods and/or military

    campaigns. See 5 U.S.C. § 2108(3)(A), (B). The definition of preference eligibility, however,

    expressly excludes FBI Senior Executive Service employees: “but does not include applicants

    for, or members of…the Federal Bureau of Investigation and Drug Enforcement Administration

    Senior Executive Service.” 5 U.S.C. § 2108(3); see also Johnson v. U.S. Postal Service, CH-

    0752-12-0533-I-1, 2012 WL 3717086 (July 20, 2012) (dismissing appeal because the appellant

    did not meet the statutory definition of preference eligibility). Here, the Appellant was removed

    from his position as an FBI Senior Executive Service employee. See Appeal. Therefore, he is

    not preference eligible and cannot raise an appeal to the MSPB.




                                                           3
Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 6 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 8 of 16



    II.      The Senior Executive Service Provisions Also Preclude an Appeal

             A.       The Statutory Provision for FBI Senior Executive Service Employees Does
                      Not Include an Appeal to the MSPB

             Congress created a general Senior Executive Service (“SES”) and a separate SES

    authority for the FBI and Drug Enforcement Administration (“DEA”). See 5 U.S.C. Chapter 31,

    Subchapter II (“The Senior Executive Service”) and Subchapter III (“The Federal Bureau of

    Investigation and Drug Enforcement Administration Senior Executive Service”). The FBI is

    expressly excluded from the definition of “agency” in the general SES statute at § 3131. See 5

    U.S.C. § 3132(a)(1)(B) (“‘agency’ means an Executive agency…but does not include—the

    Federal Bureau of Investigation….”). The decision to create a separate and independent SES for

    the FBI, as well as the DEA, excludes them from applicable provisions for other federal

    agencies’ SES employees, including removals. See 5 U.S.C. § 3131; cf. 5 U.S.C. § 3151. The

    cited reason for such an exclusion was the special nature of the FBI and DEA’s missions, which

    are analogous to other intelligence agencies that have similar exclusions: “These agencies were

    excluded from the government-wide SES because of the special nature of their missions.” H.R.

    Rep. No. 100-608, at 635 (1988).

             The applicable provision for removal of FBI SES employees for misconduct under

    Chapter 75 is 5 U.S.C. § 3151(a)(5)(D). Section 3151(a)(5)(D) provides that FBI SES

    employees are only entitled to removal procedures that are consistent with certain subsections of

    5 U.S.C. § 7543, specifically “subsections (a), (b), and (c).” These subsections are the following:

    (a) an agency may take action against an employee for misconduct; (b) an employee is entitled to

    advance notice, an opportunity to respond in writing, representation by an attorney, and a written




                                                           4
Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 7 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 9 of 16



    decision, and (c) an agency may provide for an oral hearing in addition to or in lieu of a written

    response. 2 See 5 U.S.C. § 7543.

             The FBI SES statute for removals did not reference or include any requirement to comply

    with subsection (d) of § 7543, which is the provision allowing other (non-FBI/DEA) employees

    to appeal to the MSPB. See 5 U.S.C. § 7543(d) (“An employee against whom an action is taken

    under this section is entitled to appeal to the Merit Systems Protection Board under section 7701

    of this title.”). The regulations for adverse actions against SES employees also show that FBI

    SES employees were excluded. According to 5 C.F.R. § 752.605(a), only SES employee who

    are “career appointees” can appeal certain adverse actions to the MSPB. The definition of

    “career appointees” in the SES regulations, however, includes only those within “the meaning

    given in 5 U.S.C. § 3132(a).” 5 C.F.R. § 752.602. The FBI is expressly excluded from the

    definition in 5 U.S.C. § 3132(a)(1)(B) as indicated above. 3 Accordingly, the applicable statute

    and regulations do not provide for FBI SES employees the right to appeal removals outside of

    the Department of Justice. Since Congress chose not to include appeal rights for FBI SES

    employees, they cannot be implied. 4


    2
      As stated above, the Appellant received advance notice when he was proposed for removal,
    time to answer the proposed removal in writing and orally, representation by his attorney, and a
    written decision by the FBI. See Appellant’s Appeal, supplemental documentation.
    3
      The final rule and implementing regulation that followed also did not provide for any external
    review of FBI SES removals. The overall authority over FBI and DEA SES employees was
    given to the Department of Justice’s Deputy Attorney General; the Attorney General authorized
    the Director of the FBI to maintain responsibility for FBI SES employees. See 57 Fed. Reg.
    31314-02, 31314 (July 15, 1992); 64 Fed. Reg. 46845-01, 46845 (Aug. 27, 1999); 28 C.F.R. §
    0.157.
    4
      See Coleman v. Department of Homeland Security, SF-0752-04-0846-I-1 (Dec. 21, 2004). In
    Coleman, the Administrative Judge concluded that there was no jurisdiction over an appeal by an
    SES employee who was removed by the Transportation Security Administration (“TSA”). The
    statutory provision in that case allowed for a new personnel management system for TSA
    employees, but listed only certain rights under Title 5. The judge concluded after reviewing the


                                                           5
Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 8 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 10 of 16



             B.       The Legislative History Supports the Lack of Jurisdiction

             The legislative history also demonstrates that there is no MSPB jurisdiction over

    removals for misconduct by FBI SES employees. The House Report explained the intent and

    basis for Congress’ decision to exclude FBI SES employees from appealing removals outside of

    the Department of Justice. The House Report stated the following:

                      “Section 3151(a)(5)(D) requires that the regulations provide procedures
                      for removal or suspension which are consistent with subsections (a), (b),
                      and (c) of section 7543 of title 5. In lieu of any hearing or appeal which
                      might be available outside the agency to an individual in the government-
                      wide SES, the Attorney General’s regulations shall provide for an
                      alternative hearing or appeal. This provision is intended to ensure basic
                      due process to members of the FBI-DEA SES while not undermining the
                      need for confidentiality within these agencies.”

    H.R. Rep. No. 100-608, at 638 (1988) (emphasis added). Accordingly, the legislative history

    confirms the intent of the statue that did not include the rights included in subsection (d) of 5

    U.S.C. § 7543, which allows for an appeal to the MSPB as indicated above.

             Congress also explained that the purpose of this statutory provision is to exclude external

    review. The stated purpose to exclude external review was the need for confidentiality of

    matters at the highest levels of the FBI and DEA. This is consistent with the reason for creating

    the FBI/DEA SES system in the first place. See H.R. Rep. No. 100-608, at 635 (1988). This


    statute and legislative history that “Chapter 75 SES appeal rights are not included and cannot be
    implied.”

    The judge in Coleman also found significant that the statute did include other provisions relating
    to Board appeals, “but did not add the chapter 75 Title 5 SES appeal rights.” Here, 5 U.S.C. §
    3151 also includes certain limited MSPB appeal rights for a performance-based removal under
    Chapter 43 pursuant to 5 U.S.C. § 3592, but did not include Chapter 75 SES appeal rights for
    FBI SES employees. See 5 U.S.C. § 3151(a)(5)(A); cf. 3151(a)(5)(D). The Appellant’s removal
    was for misconduct, as opposed to “less than fully successful executive performance as
    determined under subchapter II of chapter 43.” 5 U.S.C. § 3592(a). The FBI’s Office of
    Professional Responsibility adjudicates matters of misconduct by FBI employees, as opposed to
    performance-based removals that are handled by the FBI’s Human Resources Division.



                                                            6
Pleading Number : 2018042399    Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 9 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 11 of 16



    also is consistent with the rationale cited by Congress in excluding FBI employees from asserting

    other types of claims described below. The MSPB should find that the legislative history also

    supports Congress’ intent to exclude FBI SES employees from appealing Chapter 75 removals

    outside of the Department of Justice.

    III.     Analogous Case Law Involving USERRA and Whistleblower Claims

             The MSPB and federal courts, including the Federal Circuit, have ruled that it lacked

    jurisdiction in similar contexts. In these cases described below, FBI employees were not

    included in the particular statutory provisions and therefore the MSPB and courts refused to

    allow claims to be reviewed outside of the Department of Justice.

             A.       Uniformed Services Employment and Reemployment Rights Act Claims

             The MSPB and courts have dismissed claims brought by FBI employees under the

    Uniformed Services Employment and Reemployment Rights Act (“USERRA”) for lack of

    jurisdiction. A statutory provision allows federal employees to bring USERRA claims to the

    MSPB, but the statute did not include the FBI in the definition of “agency.” See 38 U.S.C. §

    4324(b); 38 U.S.C. 4304(5). As indicated above, the FBI also is not included in the definition of

    agency for purposes of the SES regulations regarding removals. See 5 U.S.C. § 3132(a)(1)(B); 5

    C.F.R. §§ 752.602, 752.605(a).

             In Hernandez v. Department of Justice, AT-4324-15-0765-I-1, 2016 WL 791741, at ¶ 3

    (Mar. 1, 2016) (unpublished), the MSPB found that it lacked jurisdiction over USERRA claims

    against the FBI. The appellant argued that it was unfair to limit him to internal Department of

    Justice procedures. See id. at ¶ 4. The MPSB rejected that argument and stated, “While we

    sympathize with the appellant’s desire for a hearing, the Board’s jurisdiction is limited to those

    matters over which it has been given jurisdiction by law, rule or regulation.” Id. at ¶ 5. The




                                                            7
Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 10 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 12 of 16



    MSPB also stated that, “Regardless of whether the appellant received the process required [under

    the internal procedures], the fact remains that the statutory enforcement scheme of USERRA

    does not grant the Board jurisdiction to enforce the substantive provisions of the Act against the

    FBI.” Id. The Federal Circuit affirmed the MSPB’s decision. See Hernandez v. Department of

    Justice, 662 Fed. Appx. 970 (Oct. 14, 2016) (unpublished); see also Erlendson v. Department of

    Justice (FBI), 121 M.S.P.R. 441 (2014) (finding lack of jurisdiction for the same reasons cited in

    Hernandez).

             The U.S. Court of Appeals for the Second Circuit in Dew v. United States, 192 F.3d 366

    (2nd Cir. 1999), cert. denied, 529 U.S. 1053 (2000), also came to same conclusion. The court

    held that the relevant statute “reveals it was clearly Congress’ intent to preclude” outside review

    of USERRA claims by the employees of the intelligence community, including the FBI. Id. at

    372. The court examined the applicable statute pertaining to FBI employees and explained that it

    contained certain rights for federal intelligence agency employees, yet did not include the

    provision for external review. See id. at 373. Here, 5 U.S.C. § 3151 also provided specified

    procedural protections for FBI SES employees in removals, but did not include a provision for

    MSPB review. In Dew, the court relied on the legislative history and cited statements that

    “external enforcement by the MSPB” would be inconsistent with the need to protect from outside

    review firing decisions in the national security context. See Dew, 192 F.3d at 373. Here, the

    legislative history for FBI SES employees also indicated Congress’ intent not to permit a

    “hearing or appeal which might be available outside the agency to an individual in the

    government-wide SES....” H.R. Rep. No. 100-608, at 638. The underlying reason for precluding

    outside review of claims by FBI SES employees was similar, that is, to ensure that the type of

    sensitive information handled by FBI SES employees remains confidential. See id.




                                                            8
Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 11 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 13 of 16



             B.       Whistleblower Claims

             The MSPB and courts also have dismissed cases for lack of jurisdiction because the FBI

    was not included in the statutory provision for whistleblower retaliation claims. In Van Lancker

    v. Department of Justice, 119 M.S.P.R. 514 (2013), an FBI employee asserted a whistleblower

    retaliation claim. The MSPB concluded that FBI employees cannot assert such claims at the

    MSPB. See id. at 518, ¶ 11. The relevant statutory provision for prohibited personnel practices,

    including whistleblower retaliation, did not include the FBI in its coverage. See id. at 517, ¶ 10.

    Rather, a separate provision for the FBI provided that the Attorney General could prescribe

    regulations for internal review for FBI whistleblowers. See id. at 519, ¶ 14. The MSPB in Van

    Lancker also relied on the legislative history, which indicated that Congress intended that FBI

    whistleblower appeals “not be to the outside but to the Attorney General.” Id. The reason for

    limiting reviews internally was “because of the sensitive information that is likely to be involved

    in such matters.” Id. (citing Federal Register and regulation). Accordingly, the MSPB deferred

    to Congress and its stated intent when it concluded there was no jurisdiction.

             The Federal Circuit in Parkinson v. Department of Justice, 874 F.3d 710 (Fed. Cir. 2017),

    cert. denied, 138 S.Ct. 2650 (2018), affirmed the holding in Van Lancker. The court stated that

    since the statute envisioned a separate whistleblower protection scheme for FBI employees, “it is

    improper to read an intent by Congress to allow whistleblower affirmative defenses by

    preference-eligible FBI employees” under the general provision allowing such claims by other

    federal agency employees. See id. at 716. The court further reasoned that if Congress had

    intended to allow FBI employees to assert such claims, it could have explicitly stated so in the

    statute itself, but “[i]t did not.” Id. Here, the statutory provision that provides the rights for FBI

    SES employees who are removed also could have included the specific subsection that provided




                                                            9
Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 12 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 14 of 16



    MSPB appeal rights to other employees – 5 U.S.C. § 7543(d) – but it did not. See 5 U.S.C. §

    3151. Instead, 5 U.S.C. § 3151 only referenced subsections (a), (b), and (c) of § 7543 for the

    protections for FBI SES employees.

             The court in Parkinson also relied on legislative history, which showed the Congress

    recognized that the FBI has exclusive investigative responsibility for highly sensitive matters,

    such as foreign counterintelligence activities. See id. at 717 (citing Congressional Record).

    Congress also determined that FBI employees should be exempted from external review on the

    same basis as other national security agencies, including the Central Intelligence Agency,

    Defense Intelligence Agency, and National Security Agency. See id. The Federal Circuit

    therefore concluded based on the statutory provisions and legislative history that the MSPB did

    not have jurisdiction over FBI employees’ claims of whistleblower retaliation. See id.

             The reasoning in these USERRA and whistleblower retaliation cases, as well as the

    Coleman case cited above, see supra at page 5-6 n.4, supports the FBI’s argument that there is no

    jurisdiction over claims by FBI SES employees who are removed. As stated above, the Board

    only has jurisdiction over those matters that have been conferred upon it by statute or regulation.

    See 5 U.S.C. § 7701; 5 C.F.R. § 1201.3(a); Leary v. Department of the Navy, 60 M.S.P.R. 529,

    531 (1994). The Federal Circuit in Weyman v. Department of Justice, 58 M.S.P.R. 509, 512

    (1993), stated that “The Board does not have jurisdiction over all actions that are alleged to be

    incorrect,” but rather “only has jurisdiction that pertinent statutes and regulations provide it.”

    Here, the Appellant is not preference eligible, which is required for FBI employees to establish

    jurisdiction. The applicable statutory provision, regulations, legislative history, and analogous




                                                           10
Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 13 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 15 of 16



    case law also demonstrate that there is no MSPB jurisdiction. 5 The MPSB should therefore find

    that the Appellant cannot meet his burden of establishing jurisdiction.

                                                  CONCLUSION

             For the reasons stated above, the Agency respectfully requests that the Appeal be

    dismissed for lack of jurisdiction.

                                                        Respectfully submitted,

                                                        /s/ Chad Tang filed by E-Appeal
                                                        Eric Huang
                                                        Chad Tang
                                                        Assistant General Counsel
                                                        FBI, Office of the General Counsel
                                                        Employment Law Unit
                                                        935 Pennsylvania Avenue, N.W., Suite 10140
                                                        Washington, D.C. 20535
                                                        Telephone: (202) 324-2570/2390
    Date: October 5, 2018                               Facsimile: (202) 323-3855




    5
     The FBI is not aware of any MSPB decisions concluding that the MSPB has jurisdiction over
    FBI SES employees who are disciplined for misconduct under Chapter 75.



                                                           11
Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 14 of 15
             Case 1:19-cv-02367-ABJ Document 40-2 Filed 01/31/20 Page 16 of 16




                                       Certificate Of Service



       e-Appeal has handled service of the assembled pleading to MSPB and the following Parties.



      Name & Address                   Documents                                 Method of Service
      MSPB: Washington Regional Office Agency's Motion to                        e-Appeal / e-Mail
                                       Dismiss for Lack of
                                       Jurisdiction
      Richard A. Salzman, Esq.         Agency's Motion to                        e-Appeal / e-Mail
      Appellant Representative         Dismiss for Lack of
                                       Jurisdiction
      Chief Employment Law             Agency's Motion to                        e-Appeal / e-Mail
      Agency Representative            Dismiss for Lack of
                                       Jurisdiction
      Eric Huang                       Agency's Motion to                        e-Appeal / e-Mail
      Agency Representative            Dismiss for Lack of
                                       Jurisdiction



      I agree to send a printed copy of the electronic pleading with attachments to non-efilers by the
                                   end of next business day, as follows:



      Name & Address                             Documents                       Method of Service
      Peter P. Strzok                            Agency's Motion to              US Postal Mail
      Appellant                                  Dismiss for Lack of
                                                 Jurisdiction
      3214 Prince William Drive
      Fairfax, VA 22031
      USA




Pleading Number : 2018042399   Submission date : 2018-10-05 12:10:16   Confirmation Number: 2044145241   page 15 of 15
Case 1:19-cv-02367-ABJ Document 40-3 Filed 01/31/20 Page 1 of 3




       Strzok v. Barr,
                 Barr, No. 1:19-CV-2367-ABJ




                     Exhibit T
                             T
                           Case 1:19-cv-02367-ABJ Document 40-3 Filed 01/31/20 Page 2 of 3


           Flores, Sarah Isgur (OPA)


            From:                   Flores, Sarah lsgur (OPA)
            Sent:                   Tuesday, December 05, 2017 10:12 AM
            To:                     Jarrett, Laura
            Subject:                RE: Contempt citations for Dal/FBI?


           FYI: nuties has a call or meeting with the DAG today. We've already told him that we're going to give him the
           text messages.



           Sarah Isgur Flores
           Director of Public Affair!
           2L :05.560S
               .-


           From: Jarrett, Laura [mailto:Laura.Jarrett@cnn.com]
           Sent: Tuesday, December 5, 2017 10:06 AM
           To: Flores, Sarah Isgur (OPA) ‹siflorespimd.usdoj.gov>
           Subject: Fwd: Contempt citations for DOVFBI?




           Laura Jarrett
           CNN Justice Reporter
           202-816-9771

           Begin forwarded message:

                    From: "Langer. Jack' (b) (6) House Email
                    Date: December 5: 201- at 10:01:10 A.M EST
                    To: "Jarrett_ Laura" <Laura Jarrett a crin cora>
                    Subject: RE: Contempt citations for DOJTBI?

                    Hi Laura:

                    We are expecting to put out a press release on this today I'ye added you to our press list so you'll
                    receive it

                    Jack Langer
                    Director of Communications
                    House Permanent Select Conmarttee on Intelligence
                    Office (b) (6)
                    CelL (b) (6)


                        Original Message
                    From Jarrett, Laura fmailtolauraJarrett a.. cnn.corn]
                    Sent Monday, December 04. 2017 10:38 PM



Document ID: 0.7.16060.92522
                         Case 1:19-cv-02367-ABJ Document 40-3 Filed 01/31/20 Page 3 of 3

                  To: Langer, Jack
                  Subject Contempt citations for DOJ FBI?

                  Jack -
                  I cover DOJ for CNN and saw over the weekend that Chairman Nunes had set a deadline for
                  COB today for all outstanding subpoena requests to be met from the Justice Dept and FBI Do
                  you have any update on what happened or next steps? Thanks in advance.

                  Laura Jarrett
                  CNN Justice Reporter
                  202-816-9'71




Document ID: 0.7.16060.92522
Case 1:19-cv-02367-ABJ Document 40-4 Filed 01/31/20 Page 1 of 3




       Strzok v. Barr,
                 Barr, No. 1:19-CV-2367-ABJ




                             U
                     Exhibit U
                 Case 1:19-cv-02367-ABJ Document 40-4 Filed 01/31/20 Page 2 of 3
!hank you,

Darren Samuelsohn
Senior reporter, POLITICO
Desk: 703-S42-1769
Cell:(b) (6)
Dsaniuels ohn Te. politic o. c om
"et dsamuelsohn



From: "Flores, Sarah Isgur (OPA)" <Sarah.Isgur.Flores@uscloi.gov>
Date: Thursday, December 14, 2017 at 1:26 PM
To: Josh Gerstein <Igerstein@politico.com>, Darren Samuelsohn <dsamuelsohn@politico.com>
Subject: RE: Sharing a POLITICO link: "Dial fuels doubts about integrity of Mueller probe"

Thanks, Josh. All reasonable points. Hopefully Darren can take my word for it that no documents were shown
to any member of the press before Congress. Although I understand the texts were in distribution to reporters
from another source before I showed them to anyone and I don't know how that happened.


Sarah Isgur Flores
Director of Public Affairs
202.305.5808

From: Josh Gerstein [mailto:i gersteinPpolitico.com]
Sent: Thursday, December 14, 2017 1:21PM
To: Flores, Sarah Isgur (OPA) <sifloresPimd.usdol.gov>; Darren Samuelsohn <dsamuelsohn@politico.com>
Subject: RE: Sharing a POLITICO link: "D01 fuels doubts about integrity of Mueller probe"

Hi Sarah:

So in order to respect the terms of the embargo and the sourcing from Tuesday night, I did my best to steer
clear of this story entirely. Just seemed awkward for me to try to wade into the specifics of stuff that was
supposed to be for guidance or unattributed and the timing of everything.

Now that some of that is, for better or worse, in the public domain maybe you can work out with Darren the
timeline he can report. I think he was operating primarily off of what lawmakers were saying yesterday at
the hearing and elsewhere on the Hill.

If there's something specific you need me to verify about what went down, I'm happy to do that, but I did
not want to breach any confidences.

--Josh


From: Flores, Sarah Isgur (OPA) [rnailto:Sarah.lsgur.FloresPusdoi.gov]
Sent: Thursday, December 14, 2017 12:59 PM
To: Josh Gerstein <igerstein@bolitico.com>; Darren Samuelsohn <dsamuelsohn@politico.com>
Subject: Fwd: Sharing a POLITICO link: "DOJ fuels doubts about integrity of Mueller probe"

I haven't seen a response to this. Need correction asap.
             Case 1:19-cv-02367-ABJ Document 40-4 Filed 01/31/20 Page 3 of 3
Begin forwarded message:

     From: Darren Samuelsohn <dsamuelsohn@politico.com>
     Date: December 14, 2017 at 11:08:11 AM EST
     To: Darren Samuelsohn <dsamuelsohn@politico.com>
     Subject: Sharing a POLITICO link: "DOJ fuels doubts about integrity of Mueller probe"

     Good morning,

     Sharing my latest story published this AM in POLITICO: 'DOJ fuels doubts about integrity
     of Mueller probe"

     https://www.politico.com/story/2017/12/14/justice-department-mueller-investigation-
     295483

     Please share on social media and with friends and collagues. You can tag me
     @dsamuelsohn on Twitter.

     Be in touch,

     Darren Samuelsohn
     Senior reporter, POLITICO
     Desk: 703-842-1769
     Cell: (b) (6)
     DsamJeisohn@politico.com
     @dsamuelsohn
